Citation Nr: 1342708	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from May 2001 to November 2004.

These matters are on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that there may be outstanding VA and private treatment records pertinent to the Veteran's claims which should be requested and obtained.  With regard to VA treatment records, a November 2011 Statement of the Case indicates that the RO reviewed electronic VA treatment records that have not been associated with the Veteran's electronic claims file.  These treatment records must be secured on Remand and included with the claims file or electronic record.

With regard to private treatment records, the Veteran states that he received treatment from civilian doctors during service.  He says X-rays were taken of his spine.  Treatment records from Penobscot Medical Center from August 2002 to October 2004 have been obtained but do not include any X-ray reports.  It is also  unclear whether the Veteran received treatment from any other civilian providers during service.  

Accordingly, on Remand the Veteran's VA treatment records and any outstanding private treatment records should be obtained and associated with the record.

Next, service treatment records include a September 2001 report which reflects back symptomatology .  A November 2004 report of medical history indicates that the Veteran broke his hand in 2003 that apparently resolved.  However, the Veteran complains of current right hand and back disabilities that are related to his service.  An examination should thereby be conducted to determine the nature and etiology of these complaints.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal, including any civilian providers who treated any back and right hand disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to specifically include reports of X-ray examinations of the Veteran's back and any other outstanding treatment records from Penobscot Bay Medical Center.  All efforts to procure records should be documented in the file.  

If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts must also be made to obtain all available VA treatment records and associate them with the claims file.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, schedule an appropriate VA examination to determine the nature and etiology of any current back disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current back disability.

	(b)  Is it at least as likely as not (50 percent or more probability) that any current back disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Then, schedule an appropriate VA examination to determine the nature and etiology of any current right hand disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current right hand disability.

	(b)  Is it at least as likely as not (50 percent or more probability) that any current right hand disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

